Scott, J.:
This is a proceeding to condemn so much of the easements of light, air and access appurtenant to the premises known as Nos. 31 and 33 Third avenue in the city of New York as will be taken by the construction and maintenance of a stairway connecting plaintiff’s elevated railway station at the intersection of Third avenue and East Ninth street with the surface of said Third avenue.
A judgment of condemnation having been entered and commissioners appointed to ascertain the damage, such proceedings were had that said commissioners made and filed a final report awarding damages to the defendants William J. Morris and Catherine G. Morris, his wife, the other defendants having executed releases to *849the plaintiff. A motion made by plaintiff for a confirmation of the report was denied, and an order made remitting the matter to new commissioners to ascertain the damages to be paid to the defendants. From that order the plaintiff appeals. The respondents strenuously insist that the order is not appealable. The contrary has been distinctly held. (Manhattan R. Co. v. O'Sullivan, 6 App. Div. 571; affd. on opinion below, 150 N. Y. 569; Erie R. R. Co. v. Steward, 59 App. Div. 189.) The question of appealability decided in Matter of Commissioner of Public Works (111 App. Div. 285; 185 N. Y. 391) arose under the street opening provisions of the 14ew York city charter and not under the condemnation provisions of the Code of Civil Procedure. Two reasons are assigned by the respondents why the order refusing to confirm the report is right and should be affirmed. It is said that the commissioners arrived at their award by offsetting benefits against damages, and this is said to have been erroneous. This contention is, based upon the fact that evidence was admitted tending to show that the erection and maintenance of the stairway would be of benefit to the abutting property. Section 3370 of the Code of Civil Procedure provides that in fixing the amount of compensation to be paid by the condemnor the commissioners shall not make “ any allowance or deduction on account of any real or supposed benefits which the owners may derive from the public use for which the property is to be taken, or the construction of any proposed improvement connected with such public use,” and both the former General Railroad Act (Laws of 1850, chap. 140*) and the former Elevated Railroad Act or Rapid Transit Act (Laws of 1875, chap. 606, § 20)† contained similar provisions. Where actual tangible property is taken these rules are applicable, and the award for the property taken cannot be decreased by offsetting the supposed enhancement of value to other property not taken. (Matter of City of New York, 190 N. Y. 350.) What is sought to be condemned in the present case, however, is not actual tangible real *850estate, but easements appurtenant to the defendants, real property, and the damages to be awarded to the owner of the real property are in the nature of consequential damages. The award to the owner of the real property thus affected but not, taken is measured, not by the supposed value of the easement in the street separate from the abutting property, but by the damages which the abutting property sustains as a result or consequence of the loss of the easement. As was said in Newman v. Met. El. R. Co. (118 N. Y. 618): “ The special and peculiar advantages which property receives from the construction and operation of the road and the location of the stations are elements which enter largely into the inquiry whether there is injury or not, and the jury must consider them and give to them due weight in their verdict. Between this rule and the statutory provision quoted there is no conflict.” To the same effect are South Buffalo R. Co. v. Kirkover (176 N. Y. 301) and Bohm v. Met. El. R. Co. (129 id. 576). In the latter case it is pointed out that where the question involved is the deprivation of easements it is not really a matter of setting off benefits against damage, but that that proof of benefit bears directly upon the question of damage. And in the very latest authority upon the subject (Matter of City of New York 190 N. Y. 360) the propriety of considering benefits where the only question is the extinguishment of easements is distinctly recognized. The commissioners made no error, therefore, in admitting proof of possible benefit to the abutting property. It is also assigned as error that the commissioners excluded proof of what the plaintiff has paid to other persons owning interests in the abutting property in consideration of their releases of the easements in so far as their interests were affected by their extinguishment. The general rule is well established that a party may not establish the value of his own land by showing what was paid -for another parcel similarly situated. (Huntington v. Attrill, 118 N. Y. 365; Matter of Thompson, 127 id. 463; Jamieson v. Kings County El. R. Co., 147 id. 322; Witmark v. N. Y. El. R. R. Co., 149 id. 393; Eno v. N. Y. El. R. R. Co., 158 id. 730.) An exception to this rule has been admitted where the difficulty of otherwise proving value is very great, and the other property is so similar in kind and character to that to be acquired that the evidence is reasonably satisfactory. (Langdon v. Mayor, 133 N. Y. 628.) Here the property to be *851acquired by the plaintiff from the defendants is similar in character to that released to it by the other defendants, but the question before the commissioners was not as to the abstract value of the easement independent of the estate to which it is appurtenant, but the loss in the value of that estate by the deprivation of the easement. In order that evidence of the amount paid-to other persons for the extinguishment of the easement should be relevant and competent as to the amount of injury to be suffered by defendants, it would be necessary that it should appear not only that the easement to be extinguished was the same, but that the estates to be affected were so similar as to afford a basis of comparison. This does not appear in the present case. The buildings affected are known as Mos. 31 and 33 Third avenue. The defendant Morris owns Mo. 31 in fee and holds a ground lease of Mo. 33, subject to renewals at the option of the landlord. He also owns the building on Mo. 33. The defendant Stuyvesant owns the fee of Mo. 33, subject to the lease to defendant Morris. The defendant Gaffney holds a lease of Mo. 31 expiring in 1900, and the defendant Brown is a sub-lessee under defendant of Mo. 33. We consider that the extent and quality of these various estates in the abutting property differ so radically from the extent and quality of defendant’s estates therein that the evidence offered would have been of no value in determining the question of value which the commissioners were called upon to determine. It might not have been reversible error to have received the evidence, but it certainly was not such error to reject it. (Matter of Thompson, supra.) We find no legal error in the proceedings of the commissioners and no apparent inadequacy in the amount of tlieir award.
The order appealed from will, therefore, be reversed, with ten dollars costs and disbursements, and the motion to confirm the final order granted.
Ingraham, McLaughlin, Clarke and Houghton, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted.

See § 16, as amd. by Laws oí 1854, chap.' 282, § 3; Laws of 1864, chap. 582, § 4, and Laws of 1883, chap. 382.— [Rep.


 Both of these provisions were repealed by the Railroad Law (Laws of 1890, chap. 585), §§ 180-183. See, also, Gen. Corp. Law (Laws of 1892, chap. 687), §§ 34-36.-- [Rep.